 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

Oasis Investments II Master Fund Ltd. (the "Holder") enters into this Exchange
Agreement (the "Agreement") with JAKKS Pacific, Inc. (the "Company") on July 25,
2018 whereby the Holder will exchange (the "Exchange") the Company's existing
4.25% Convertible Senior Notes due 2018 (the "Existing Notes") for the Company's
new Convertible Senior Notes in the form attached hereto as Exhibit A (the "2018
Exchange Notes").

 

On and subject to the terms and conditions set forth in this Agreement, the
parties hereto agree as follows:

 

Article I: Exchange of the Existing Notes for 2018 Exchange Notes

 

On the Closing Date (as defined below), the Holder hereby agrees to exchange and
deliver to the Company the following principal amount of Existing Notes, and in
exchange therefor the Company hereby agrees to (x) issue to the Holder the same
principal amount of 2018 Exchange Notes and (y) pay to the Holder accrued
interest through the Closing Date with respect to such Existing Notes in cash by
wire transfer of immediately available funds pursuant to the Holder's wire
instructions set forth on the Holder's signature page attached hereto:

 

Aggregate Principal Amount of Existing Notes (the "Exchanged Notes") to be
Exchanged for 2018 Exchange Notes (the "Holder's 2018 Exchange Notes"):
$8,000,000

 

Aggregate accrued but unpaid interest on such Exchanged Notes through the
Closing Date to be paid on the Closing Date in cash ("Interest"): $166,222.22

 

The consummation of the foregoing transactions is herein referred to as the
"Closing". The date and time of the Closing (the "Closing Date") shall be 10:00
a.m., New York City time, on the date hereof (or such other date and time as is
mutually agreed to by the Company and the Holder) after notification of
satisfaction (or waiver) of the conditions to the Closing set forth in Article
IV below, at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022. At the Closing, (a) the Holder shall deliver or cause to
be delivered to the Company all right, title and interest in and to its
Exchanged Notes (and no other consideration) free and clear of any mortgage,
lien, pledge, charge, security interest, encumbrance, title retention agreement,
option, equity or other adverse claim thereto (collectively, "Liens"), and
(b) the Company shall deliver to the Holder's 2018 Exchange Notes in the same
principal amount of the principal amount of the Exchanged Notes. The Holder
shall electronically deliver to the Company's balance account with The
Depository Trust Company ("DTC") through its Deposit / Withdrawal at Custodian
("DWAC") system pursuant to the DWAC instructions set forth on the Company's
signature page attached hereto and the Company shall deliver to the Holder at
its address set forth on its signature page attached hereto a certificate
representing the Holder's 2018 Exchange Notes.

 

Contemporaneously with the execution and delivery of this Agreement, the parties
hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit B (the "Registration Rights
Agreement" and together with this Agreement and the 2018 Exchange Notes, the
"Transaction Documents"), pursuant to which the Company has agreed to provide
certain registration rights with respect to the Registrable Securities (as
defined in the Registration Rights Agreement) under the Securities Act of 1933,
as amended (the "Securities Act") and the rules and regulations promulgated
thereunder, and applicable state securities laws.

 

 

 

 

Article II: Covenants, Representations and Warranties of the Holder

 

The Holder hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Company, and all such covenants,
representations and warranties shall survive the Closing.

 

Section 2.1   Power and Authorization. The Holder is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
and the Holder has the power, authority and capacity to execute and deliver this
Agreement and the Registration Rights Agreement, to perform its obligations
hereunder and thereunder, and to consummate the Exchange contemplated hereby.

 

Section 2.2   Valid and Enforceable Agreements; No Violations. This Agreement
and the Registration Rights Agreement have been duly executed and delivered by
the Holder and constitute (assuming due authorization, execution and delivery
hereof and thereof by the Company) legal, valid and binding obligations of the
Holder, enforceable against the Holder in accordance with their respective
terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors' rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the "Enforceability Exceptions"). This Agreement
and the Registration Rights Agreement and the consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (i) the
Holder's organizational documents, (ii) any agreement or instrument to which the
Holder is a party or by which the Holder or any of its assets are bound, or
(iii) any laws, regulations or governmental or judicial decrees, injunctions or
orders applicable to the Holder, except in the case of clause (ii) or (iii)
above only, where such violations, conflicts, breaches or defaults would not
affect the Holder's ability to consummate the transactions contemplated hereby
in any material respect.

 

Section 2.3   Title to the Exchanged Notes. The Holder is the beneficial owner
of the Exchanged Notes. The Holder has good, valid and marketable title to its
Exchanged Notes, free and clear of any Liens (other than pledges or security
interests (x) arising by operation of applicable securities laws and (y) that
the Holder may have created in favor of a prime broker under and in accordance
with its prime brokerage agreement with such broker). The Holder has not, in
whole or in part, except as described in the preceding sentence and in Article
I, (a) assigned, transferred, hypothecated, pledged, exchanged or otherwise
disposed of any of its rights, title or interest in or to its Exchanged Notes or
its rights in its Exchanged Notes, or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to its Exchanged Notes. Upon the Holder's delivery of its Exchanged
Notes to the Company pursuant to the Exchange, such Exchanged Notes shall be
free and clear of all Liens created by the Holder.

 

Section 2.4   Accredited Investor; Ordinary Course of Business. The Holder is an
"accredited investor" within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act. The Holder is acquiring the Holder's 2018 Exchange
Notes hereunder in the ordinary course of its business.

 

 2 

 

 

Section 2.5   Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company's filings and submissions with the
Securities and Exchange Commission (the "SEC"), including, without limitation,
all information filed or furnished pursuant to the Securities Exchange Act of
1934, as amended (the "Exchange Act"), (b) the Holder has had the opportunity to
ask questions of the Company concerning the Company, its business, operations,
financial performance, financial condition and prospects, and the terms and
conditions of the Exchange, (c) the Holder has had the opportunity to consult
with its accounting, tax, financial and legal advisors to be able to evaluate
the risks involved in the Exchange and to make an informed investment decision
with respect to such Exchange, (d)  the Company is not acting as a fiduciary or
financial or investment adviser to the Holder and (e) the Holder is not relying,
and has not relied, upon any statement, advice (whether accounting, tax,
financial, legal or other), representation or warranty made by the Company or
any of its affiliates or representatives, except for (A) the SEC Documents (as
defined below) and (B) the representations and warranties made by the Company in
this Agreement.

 

Section 2.6   No Litigation. There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Holder, threatened, against the
Holder that would reasonably be expected to impede the consummation of the
transactions contemplated hereby.

 

Section 2.7   Holdings. As of the date hereof, the Holder holds the following
securities of the Company: (i) 1,097,906 shares of the Company's common stock,
$0.001 par value (the "Common Stock"), (ii) the Exchanged Notes, (iii)
$10,250,000 principal amount of the Company's 4.875% Convertible Senior Notes
due 2020 and (iv) $21,550,000 principal amount of the Company's Convertible
Senior Notes issued to the Holder pursuant to that certain Exchange Agreement
dated as of November 7, 2017 by and between the Company and the Holder.

 

Section 2.8   Recusal. While the Holder or any of its affiliates holds 2018
Exchange Notes, any employee of the Holder or any of its affiliates serving as
director on the Company's Board of Directors shall recuse himself (or herself)
from any discussion or vote relating to the terms of the 2018 Exchange Notes.

 

Article III: Covenants, Representations and Warranties of the Company

 

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and on the Closing Date, to the Holder, and all such covenants,
representations and warranties shall survive the Closing.

 

Section 3.1   Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
the Company has the power, authority and capacity to execute and deliver this
Agreement and the other Transaction Documents, to perform its obligations
hereunder and thereunder, and to consummate the Exchange contemplated hereby.
Except as expressly set forth in this Agreement and except as will be obtained
by the Company prior to the Closing Date, no material consent, approval, order
or authorization of, or material registration, declaration or filing with any
governmental entity is required on the part of the Company in connection with
the execution, delivery and performance by it of this Agreement and the other
Transaction Documents and the consummation by the Company of the transactions
contemplated hereby and thereby.

 

 3 

 

 

Section 3.2   Valid and Enforceable Agreements; No Violations. This Agreement
and the other Transaction Documents have been duly executed and delivered by the
Company and constitute (assuming, with respect to this Agreement and the
Registration Rights Agreement, due authorization, execution and delivery hereof
and thereof by the Holder) legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except that such enforcement may be subject to the Enforceability Exceptions.
This Agreement and the other Transaction Documents, the issuance of the 2018
Exchange Notes, the reservation for issuance and issuance of the shares of
Common Stock pursuant to the terms of the 2018 Exchange Notes (the "2018
Exchange Conversion Shares") and the consummation of the Exchange will not
violate, conflict with or result in a breach of or default under (i) the
charter, bylaws or other organizational documents of the Company, (ii) any
agreement or instrument to which the Company is a party or by which the Company
or any of its assets are bound, or (iii) any laws, regulations or governmental
or judicial decrees, injunctions or orders applicable to the Company, except in
the case of clauses (ii) or (iii) above only, where such violations, conflicts,
breaches or defaults would not result in a Material Adverse Effect (as defined
below).

 

Section 3.3   Validity of the Holder's 2018 Exchange Notes. The Holder's 2018
Exchange Notes have been duly authorized by the Company and, when executed and
delivered to the Holder pursuant to the Exchange against delivery of the
Exchanged Notes in accordance with the terms of this Agreement, the Holder's
2018 Exchange Notes will be legal, valid and binding obligations of the Company,
enforceable in accordance with their terms, except that such enforcement may be
subject to the Enforceability Exceptions, and the Holder's 2018 Exchange Notes
will not be subject to any preemptive, participation, rights of first refusal or
other similar rights. The Holder's 2018 Exchange Notes (a) will be issued in the
Exchange exempt from the registration requirements of the Securities Act
pursuant to Section 3(a)(9) of the Securities Act, (b) will, at the Closing, be
free of any restrictions on resale by the Holder pursuant to Rule 144
promulgated under the Securities Act other than such restrictions imposed on the
Holder by virtue of its affiliate status with the Company and free of any
restrictive legend, and (c) will be issued in compliance with all applicable
state and federal laws concerning the issuance of the Holder's 2018 Exchange
Notes. For the purposes of Rule 144 promulgated under the Securities Act, the
Company acknowledges that the holding period of the 2018 Exchange Notes and of
any other securities that may be issued to the Holder pursuant to terms of the
2018 Exchange Notes may be tacked onto the holding period of the Exchanged Notes
and the Company agrees not to take a position contrary thereto.

 

Section 3.4   Validity of 2018 Exchange Conversion Shares. The 2018 Exchange
Conversion Shares have been duly authorized and reserved by the Company for
issuance pursuant to the terms of the Holder's 2018 Exchange Notes and, when
issued upon conversion of the Holder's 2018 Exchange Notes in accordance with
the terms of the Holder's 2018 Exchange Notes, will be validly issued, fully
paid and non-assessable, and the issuance of the 2018 Exchange Conversion Shares
will not be subject to any preemptive, participation, rights of first refusal or
other similar rights.

 

Section 3.5   Listing Approval. At the Closing, the 2018 Exchange Conversion
Shares shall be approved for listing on The NASDAQ Global Select Market.

 

Section 3.6   SEC Filings. As of their respective filing dates, the Company's
filings with the SEC under the Exchange Act during the two (2) years prior to
the date hereof (the "SEC Documents"), complied in all material respects with
the requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Company represents that, as of the date hereof, no material event or
circumstance has occurred which would be required to be publicly disclosed or
announced on a Current Report on Form 8-K, either as of the date hereof or
solely with the passage of time by the Company but which has not been so
publicly announced or disclosed.

 

 4 

 

 

Section 3.7   No MAE. No Material Adverse Effect currently exists or is
reasonably expected to occur. As used in this Agreement, "Material Adverse
Effect" means any material adverse effect on: (i) the business, properties,
assets, operations, results of operations, condition (financial or otherwise) or
prospects of the Company or its subsidiaries, individually or taken as a whole,
or (ii) the legality, validity, binding effect or enforceability of any of the
Transaction Documents, or (iii) on the authority or ability of the Company to
perform its obligations hereunder and the other Transaction Documents.

 

Section 3.8   Disclosure. On or before 8:30 a.m. New York time on the first
business day following the date of this Agreement, the Company shall file with
the SEC a Current Report on Form 8-K reasonably acceptable to the Holder,
describing the terms of the transactions contemplated by the Transaction
Documents and attaching each of the Transaction Documents as exhibits to such
filing.

 

Section 3.9   No Litigation. There is no action, lawsuit, arbitration, claim or
proceeding pending or, to the knowledge of the Company, threatened, against the
Company that would reasonably be expected to impede the consummation of the
transactions contemplated hereby.

 

Section 3.10 No Event of Default. No Event of Default or comparable term (as
defined in the Indenture and in the 2018 Exchange Notes) has occurred that is
continuing as of the date hereof.

 

Section 3.11 Stockholder Approval. The Company shall provide each stockholder
entitled to vote at the next special or annual meeting of stockholders of the
Company (the "Stockholder Meeting"), which shall be promptly called and held not
later than December 31, 2018 (the "Stockholder Meeting Deadline"), a proxy
statement, substantially in the form which has been previously reviewed by the
Holder and Schulte Roth & Zabel LLP soliciting each such stockholder's
affirmative vote at the Stockholder Meeting for approval of resolutions
providing for the Company's issuance of all of the shares of Common Stock
issuable pursuant to the terms of the 2018 Exchange Notes in accordance with
applicable law and the rules and regulations of the Principal Market without
giving effect to the Exchange Cap provisions set forth in the 2018 Exchange
Notes (such affirmative approval being referred to herein as the "Stockholder
Approval"), and the Company shall use its reasonable best efforts to solicit its
stockholders' approval of such resolutions and to cause the Board of Directors
of the Company to recommend to the stockholders that they approve such
resolutions. The Company shall be obligated to use its reasonable best efforts
to obtain the Stockholder Approval by the Stockholder Meeting Deadline. If,
despite the Company's reasonable best efforts the Stockholder Approval is not
obtained on or prior to the Stockholder Meeting Deadline, the Company shall
cause an additional Stockholder Meeting to be held every six (6) months
thereafter until such Stockholder Approval is obtained.

 

Section 3.12 Application of Takeover Protections; Rights Agreement. The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested shareholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation, Bylaws or other organizational documents
or the laws of the jurisdiction of its formation (including, without limitation,
Section 203 of the Delaware General Corporation Law) which is or could become
applicable to the Holder as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the 2018
Exchange Notes and the 2018 Exchange Conversion Shares and the Holder's
ownership of such securities. The Company has not adopted a shareholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company or any of its subsidiaries. 

 

 5 

 

  

Article IV: Closing Conditions

 

Section 4.1   Conditions of the Holder's Obligations at the Closing. The
obligation of the Holder to consummate the transactions contemplated hereby is
subject to the satisfaction as of the Closing of the following conditions:

 

(a)     Representations and Warranties True. The Company's representations and
warranties contained in Article III hereof shall be true and correct at and as
of the Closing as though made as of the Closing Date (except for representations
and warranties that speak as of a specific date which shall be true and correct
as of such specified date). The Company shall have performed and complied in all
material respects with all of the covenants, agreements and conditions contained
in this Agreement required to be performed, satisfied or complied with by the
Company at or prior to the Closing Date. In the event the Closing Date occurs
after the date of this Agreement, the Holder shall have received a certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the foregoing effect in the form attached hereto as Exhibit C.

 

(b)     Legal Opinion. The Holder shall have received the opinion of Feder
Kaszovitz LLP, the Company's outside counsel, dated as of the Closing Date, in
substantially the form of Exhibit D attached hereto.

 

(c)     Litigation. No suit, action or other proceeding shall be pending before
any court or governmental or regulatory official, body or authority or
threatened in writing seeking to restrain or prohibit (or seeking damages in
connection with) the transactions contemplated hereby, and no injunction,
judgment, order, decree or ruling with respect thereto shall be in effect.

 

(d)     Listing. As of the Closing Date (i) the Common Stock (I) shall be listed
on The NASDAQ Global Select Market and (II) shall not have been suspended, as of
the Closing Date, by the SEC) or The NASDAQ Global Select Market from trading on
The NASDAQ Global Select Market and (ii) the 2018 Exchange Conversion Shares
shall have been approved for listing on The NASDAQ Global Select Market.

 

Section 4.2   Conditions of the Company's Obligations at the Closing. The
obligation of the Company to consummate the transactions contemplated hereby is
subject to the satisfaction as of the Closing of the following conditions:

 

(a)      Representations and Warranties True. The Holder's representations and
warranties contained in Article II hereof shall be true and correct at and as of
the Closing as though made as of the Closing Date. The Holder shall have
performed and complied in all material respects with all of its covenants and
other obligations contained in this Agreement required to be performed or
complied with by the Holder at or prior to the Closing Date.

 

 6 

 

 

(b)      Litigation. No suit, action or other proceeding shall be pending before
any court or governmental or regulatory official, body or authority or
threatened in writing seeking to restrain or prohibit (or seeking damages in
connection with) the transactions contemplated hereby, and no injunction,
judgment, order, decree or ruling with respect thereto shall be in effect.

 

Article V: Miscellaneous

 

Section 5.1   Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

 

Section 5.2   Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

 

Section 5.3   Costs and Expenses. The Holder and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement and the
other Transaction Documents, including, but not limited to, attorneys’ fees.

 

Section 5.4   Governing Law; Jurisdiction; Jury Trial. This Agreement and the
other Transaction Documents shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, enforcement and
interpretation of this Agreement and the other Transaction Documents shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder, under any of the other Transaction
Documents or in connection herewith or therewith or with any transaction
contemplated hereby or thereby or discussed herein or therein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OF THE OTHER
TRANSACTION DOCUMENTS OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR
ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.

 

 7 

 

 

Section 5.5   Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

 

Section 5.6   No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

 

Section 5.7   Expiration Date. Notwithstanding any other provision hereof to the
contrary, if the Closing has not occurred by 5:00 p.m. (New York time) on the
tenth (10th) business day following the date hereof, unless otherwise mutually
agreed to by the parties to this Agreement, the nonbreaching party shall have
the option to terminate this Agreement with respect to such breaching party at
the close of business on such date by delivering a written notice to that effect
to each other party to this Agreement and without liability of any party to any
other party.

 

Section 5.8   Amendment. This Agreement may not be changed, amended, terminated,
augmented, rescinded or discharged (other than in accordance with its terms), in
whole or in part, except by a writing executed by the parties hereto.

 

Section 5.9   Notices. All notices and other communications to any party hereto
provided for herein shall be in writing and shall be deemed to have been duly
given if delivered personally, by electronic mail, or sent by registered or
certified mail, return receipt requested, postage prepaid, to the contact
information provided on the signature page attached hereto (or such other
address as any party shall have specified by notice in writing to the other
parties).

 

[Signature Page Follows]

 

 8 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

"HOLDER":     "Company":         OASIS INVESTMENTS II MASTER FUND LTD.   JAKKS
PACIFIC, INC.         By: /s/ Phillip Meyer                              By: /s/
Stephen Berman                  Name:   Phillip Meyer   Name: Stephen Berman
Title: Director   Title: CEO           Contact Information:   Contact
Information: c/o Oasis Legal   JAKKS Pacific, Inc. Oasis Management (Hong Kong)
LLC   2951 28th Street 21st Floor, Man Yee Building, 68 Des Voeux Road, Central,
Hong Kong   Santa Monica, California
Telephone: (424) 268-9444 Telephone: (852) 2847 7708   Facsimile: (424) 268-9655
Attention: General Counsel   Attention: Brent Novak E-mail:
OasisLegal@oasiscm.com & ashoghi@us.oasiscm.com   Email: bnovak@jakks.net.com  
  with a mandatory copy (for informational purposes only) to:   with a copy (for
informational purposes only) to:     Schulte Roth & Zabel LLP   Feder Kaszovitz
LLP 919 Third Avenue   845 Third Avenue, 11th Floor New York, New York  10022  
New York, New York 10022 Telephone: (212) 756-2000   Telephone: (212) 888-8200
Facsimile: (212) 593-5955   Facsimile: (212) 888-7776 Attention: Eleazer N.
Klein, Esq.   Attention: Geoffrey A. Bass, Esq. E-mail: eleazer.klein@srz.com  
Email: GBass@fedkas.com     Wire Instructions:   DWAC Instructions:            
                 

 

[Signature Page to Exchange Agreement]

 

 

 

 

EXHIBITS

 

Exhibit A Form of 2018 Exchange Notes Exhibit B Form of Registration Rights
Agreement Exhibit C Form of Officer's Certificate Exhibit D Form of Legal
Opinion of Company Counsel

 

 

 

